Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 10/19/2021.  Presently claims 1-4, 7-9 and 11-21 are pending. Claims 5-6, 10 and 22 have been canceled. 

Response to Arguments
Drawings objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112 have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 10/19/2021 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.  

With respect to the prior art of Kouichi (JPH06126358A); Applicant argued that “the acceleration unit is defined to be directly involved in the mechanical process performed by the machining device therefore the element (F3) cannot be an acceleration unit”.
In response to this argument, the prior art of Kouichi is define element (F3) is define as an element is for advancing the guide block (18) to form the can (c); therefore the element (F3) is directly involved in the mechanical process performed by the machining device (paragraph 344 and figs.3 and 6).
Accordingly, this argument is not persuasive.

With respect to the prior art of Kouichi (JPH06126358A), Applicant argued that “the paragraphs that cited by the Examiner are referred only to the a structural arrangement and not to movement, Moreover, there is no disclosure in Kouichi of an effect that the cam surface 32C or the cam surface 34C experiences a movement in the radial or transverse direction, let alone that such a movement would be associated with a relative acceleration13 of the machining unit”. Moreover, there is no disclosure in Kouichi of an effect that the cam surface 32C or the cam surface 34C experiences a movement in the radial or transverse direction, let alone that such a movement would be associated with a relative acceleration13 of the machining unit, i.e., the necking die 12 and the guide block 18 in view of Kouichi, along the direction of movement. 

In response to this argument, the prior art of Kouichi disclose the cam (figs.1 and 3: (34)) having the cam surface (fig.3 (34C)), and the shaft (figs.1 and 3: (30)) is rotatably connected to the cam (34) (paragraphs: 303-309),
Further, the applicant is correct that the prior art of Kouichi referred only to a structural arrangement and not to movement, 
However, the configuration of the rotatable shaft (30) with cam (4) to move the drive (figs.1-3 and 6: (10)) in leaner movement is very known in the art and a basic routine in the cam mechanism technique; and there is no need for the prior art of Kouichi to refer to the movement because one having ordinary skill in art is 
Accordingly, this argument is not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a reduction of impact during striking of the container; two opposed movements are superimposed to achieve a certain moving behavior of one of both elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argued that the prior art of Wahler (US3581542A) does not disclose 1, 8 and 16-18.

In response to this argument, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Accordingly, this argument is not persuasive.




With respect to the prior art of Sloat (US5947018A), the Applicant argued that “the ram in Sloat is not configured to be moveable relative to a moving unit where screw 74 is such a moving unit as asserted by the Examiner. Moreover, the ram in Sloat is also not configured to machine an element to be machined with a relative speed, in the direction of movement relative to the element to be machined, which is reduced in comparison with that of the moving unit as defined in Applicant's claims 19-21. 
Although Sloat refers to the ram which is moved more slowly and forcefully to the advanced position (see, for instance, column 4, lines 9 to 22 in Sloat), the speed and force of the ram to the advanced position of the ram is compared with the speed and force of18 the ram to the retracted position of the ram (and not in comparison to a moving unit and particularly not to the screw 74)”.

In response to this argument, the motor (18) is configured to rotate the screw (74) to move the nut (74) toward the motor to cause the cam mechanism to advance the ram (12) hence the platen (40) toward the platen (36) (fig.3) (col.3 lines 11-44);
And when the motor revers the rotation to rotate the screw in the opposite direction to move the nut (72) away from the motor (18) to cause the cam mechanism to retreat the ram (12) hence the platen (40) away the platen (36) (fig.2);
Therefore, the ram (12) is movable relative to the screw (74);

Further, the ram (12) is part of the platen (40) that configured to machine an element to be machined with a relative speed, in the direction of movement relative to the element to be machined;
Furthermore, since the motor (18) is configured to drive the screw (74), the speed and the force of the motor having is the factor that specify the speed and the force of the screw (74), and any comparison to the motor is result to comparison of the screw (74). 
Accordingly, this argument is not persuasive.

With respect to the prior art of Sloat (US5947018A), Applicant argued that “it is not seen how the electric motor 18 together with the lever arm 42 in Sloat could be understood as the acceleration unit as defined in Applicant's claims 19-21, in particular, that the electric motor 18 together with the lever arm 42 in Sloat could be understood as producing a relative acceleration of the ram, i.e. the machining unit, in relation to the moving unit in the direction of movement of the moving unit.

In response to this argument, the motor (18) is configured to rotate the screw (74) to move the nut (74) toward the motor to cause the cams mechanism “element (42) is part of the mechanism” to advance the ram (12) hence the platen (40) toward the platen (36) (fig.3) (col.3 lines 11-44);
And when the motor revers the rotation to rotate the screw in the opposite direction to move the nut (72) away from the motor (18) to cause the cam mechanism “element (42) is part of the mechanism” to retreat the ram (12) hence the platen (40) away the platen (36) (fig.2).
Accordingly, this argument is not persuasive.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9 and 11-13 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Kouichi (JPH06126358A attached NPL, English Machine translation).
Regarding claim 1, Kouichi disclose a machining device (fig.1) for an element (fig.1: (C)) to be machined, said device comprising: 
a moving unit (figs.1-3: (10)) configured to perform a movement (paragraphs 192, 250,  343, 410-424), 
a machining unit (figs.1-3 and 6: (16 and 18)) which is configured to be moveable relative to the moving unit (figs.1-3: (10)) at least in a direction of movement of the moving unit inside the machining device and which is configured to machine the element to be machined with a relative speed, in the direction of movement, relative to 
a control element (figs.1-3: (32) and (34)) (paragraphs 314-317 and 394-401), 
wherein the moving unit is provided with an acceleration unit (fig.1: (F3)) (paragraph 254), 
wherein the control element (figs.1-3: (32) and (34)) and the acceleration unit (fig.1: (F3)) are configured so that a movement of at least one part of the acceleration unit with at least one component of movement transverse to the direction of movement of the moving unit  is mechanically associated with a movement of the moving unit relative to the control element  (the moving unit (10) is moving along the longitudinal direction, while the cam surface (34C) is moving in the transverse direction) (paragraphs 254 and 296-308), 
wherein the acceleration unit (figs.1-3: (F3)) is configured so that producing a relative acceleration of the machining unit (figs.1-3 and 6: (16 and 18))  in relation to the moving unit (figs.1-3: (10))  in the direction of movement of the moving unit is mechanically associated with the movement of at least said part of the acceleration unit (paragraphs 343 and 387-432), 
wherein the acceleration unit has a pick-off element (fig.3: (14 and (19)) which forms a cam mechanism with the control element (figs.1-3: (32) and (34)) as cam carrier (paragraph 302-308), 
wherein the acceleration unit (fig.1: (F3)) is configured to impart the relative acceleration mechanically to the machining unit (figs.1-3 and 6: (16 and 18)) (paragraphs 254 and 558), and 


Regarding claim 2, Kouichi disclose wherein the control element (figs.1-3: (32) and (34)) is part of an activating unit (fig.3: (12)) which is coupled to the moving unit (figs.1-3: (10)) and is adapted to contact the element to be machined (paragraph 212).  

Regarding claim 3, Kouichi disclose wherein the activating unit (fig.3: (12)) has a lower mass than the machining unit (fig.3: (C)).  

Regarding claim 4, Kouichi disclose a holding device (fig.4: (29)) for the element to be machined (fig.4: (C)), 
wherein the control element (figs.1-3: (32) is part of an activating unit (fig.3: (12)) which is arranged stationarily in relation to the holding device (fig.4: (29)) at least in the direction of movement of the moving unit (paragraph 382).  
  
Regarding claim 7, Kouichi disclose wherein the acceleration unit (fig.3: (F3)) transfers kinetic energy between the moving unit (figs.1-3: (10)) to the machining unit (figs.1-3 and 6: (16 and 18)) and vice versa.

Regarding claim 9, Kouichi disclose wherein the movement of the moving unit (figs.1-3: (10)) is a cyclical movement with a movement forth and a movement back (fig.6), 
wherein the movement forth is provided to move the machining unit (figs.1-3 and 6: (16 and 18)) to the element to be machined, and 
the relative acceleration of the machining unit (figs.1-3 and 6: (16 and 18)) in relation to the moving unit (figs.1-3: (10)) involves braking the machining unit, and wherein the movement back is provided to move the machining unit (figs.1-3 and 6: (16 and 18)) away from the element to be machined, and the relative acceleration of the machining unit in relation to the moving unit involves accelerating the machining unit (paragraphs 401-438).

 Regarding claim 11, Kouichi disclose a system having the machining device according to claim 1 and an element to be machined, wherein the element to be machined is a metal container (paragraphs 13-19).  

 	Regarding claim 12, Kouichi disclose wherein the moving unit is configured to perform a cyclical movement (fig.6).  

Regarding claim 13, Kouichi disclose wherein machining device is configured to reduce the relative speed to zero (paragraph 401-410).

Claims 1, 8 and 16-18 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Wahler (US3581542A).
Regarding claims 1, Wahler disclose a machining device (abstract) for an element (figs.5-10: (36)) to be machined (col.2 last 2 lines- col. 3, lines 27), said device comprising: 
a moving unit (figs.5-10: (41)) configured to perform a movement, 
a machining unit (figs.1-2 and 5-10: (32) and (37)) which is configured to be moveable relative to the moving unit at least in a direction of movement of the moving unit inside the machining device and which is configured to machine the element to be machined with a relative speed, in the direction of movement, relative to the element to be machined, which is reduced in comparison with that of the moving unit, and 
a control element (fig.1: (56)) (col.4 lines 27-70), 
wherein the moving unit is provided with an acceleration unit (fig.1: (53)), 
wherein the control element (fig.1: (56)) and the acceleration unit (fig.1: (53)) are configured so that a movement of at least one part of the acceleration unit with at least one component of movement transverse to the direction of movement of the moving unit  is mechanically associated with a movement of the moving unit relative to the control element  (the moving unit (41) is moving along the longitudinal direction, while the cams (57) and (58) of the cam assembly are moving in the transverse direction), 
wherein the acceleration unit (fig.1: (53))) is configured so that producing a relative acceleration of the machining unit (figs.5-10: (32) and (37)) in relation to the moving unit (fig.1: (41))  in the direction of movement of the moving unit is mechanically associated with the movement of at least said part of the acceleration unit, 

wherein the acceleration unit (fig.1: (53)) is configured to impart the relative acceleration mechanically to the machining unit (figs.1-2 and 5-10: (32) and (37)), and 
wherein the pick-off element (fig.1: (61) and (62)) is guided along the cam carrier (fig.1: (56)) and/or the pick-off element is provided with a spring which presses the pick-off element onto the cam carrier (col.4 lines 27-70).


Regarding claim 8, Wahler disclose the machining unit is adapted for machining the element to be machined rotatingly about an axis (claim 10).

Regarding claim 16, Wahler disclose wherein the acceleration unit is configured to impart the relative acceleration to the machining unit by a levering effect produced by moving the pick-off element (fig.2: the configuration of the cam followers (62) and (61) with cam elements (58) and (57)).  

Regarding claim 17, Wahler disclose the machining unit (figs.1-2 and 5-10: (32) and (37)) is adapted for machining the element to be machined rotatingly (claim 10) about an axis parallel to the direction of movement of the moving unit (figs.1-2 and 5-10: (41)).  

Regarding claim 18, Wahler disclose wherein the machining unit is adapted for milling, flange rolling, thread rolling and/or bead rolling the element to be machined (abstract and figs.5-10))

Claims 19 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sloat (US5947018A).
Regarding claim 19, Sloat disclose a machining device for an element to be machined (abstract), said device comprising: 
a moving unit configured (figs.1-3: (74)) to perform a movement (col.2 line 34-col.3 line 30), 
a machining unit (figs.1-3: (12)) which is configured to be moveable relative to the moving unit at least in a direction of movement of the moving unit inside the machining device and which is configured to machine the element to be machined with a relative speed, in the direction of movement, relative to the element to be machined, which is reduced in comparison with that of the moving unit (col.3 lines 30-63), 
and a control element (figs.1-3: (58)), 
wherein the moving unit (figs.1-3: (74)) is provided with an acceleration unit (figs.1-4: (18) and (42)),
wherein the control element (figs.1-3: (58)) and the acceleration unit (figs.1-4: (18) and (42)) are configured so that a movement of at least one part of the acceleration unit with at least one component of movement transverse to the direction of movement of the moving unit is mechanically associated with a movement of the moving unit 
wherein the acceleration unit (figs.1-4: (18) and (42)) is configured so that producing a relative acceleration of the machining unit (figs.1-3: (12)) in relation to the moving unit (figs.1-3: (74)) in the direction of movement of the moving unit is mechanically associated with the movement of at least said part of the acceleration unit, 
wherein the acceleration unit includes an L-shaped contact lever (figs.1-4: (42)) pivotably joined at its corner to the moving unit and having a longer and a shorter leg, 
wherein the longer leg (fig.2: the bottom leg of the element (42) that connected to the element (58)) is provided to contact the control element (figs.1-4: (58)), which is provided in form of a step member, and 
wherein at the end of the shorter leg an arm (the top leg of the element (42) that pivotally connected to the element (50) of the element (12)) is pivotably mounted, which arm is further pivotably joined to the machining unit (figs.1-4: (12)) (col.2 line 34-col.3 line 30).

Regarding claim 21, Sloat disclose a machining device for an element to be machined (abstract), said device comprising: 
a moving unit configured (figs.1-3: (74)) to perform a movement (col.2 line 34-col.3 line 30), 
a machining unit (figs.1-3: (12)) which is configured to be moveable relative to the moving unit at least in a direction of movement of the moving unit inside the machining device and which is configured to machine the element to be machined with 
and a control element (figs.1-3: (58)), 
wherein the moving unit (figs.1-3: (74)) is provided with an acceleration unit ((figs.1-4: (18) and (42)), 
wherein the control element (figs.1-3: (58)) and the acceleration unit (figs.1-4: (18) and (42)) are configured so that a movement of at least one part of the acceleration unit with at least one component of movement transverse to the direction of movement of the moving unit is mechanically associated with a movement of the moving unit relative to the control element (the moving unit (74) is moving along the longitudinal direction, while the cam plate (58) is moving in the transverse direction), 
wherein the control element (figs.1-3: (58)) is provided as a cam carrier and the acceleration unit includes a pivotably mounted follower (figs.1-4: (54)) cooperating with the cam carrier, and 
wherein the follower is held by an L-shaped carrier (figs.1-3: (42)) pivotably mounted to the moving unit, 
the L-shaped carrier having two legs, one of which holding the follower (fig.2: the bottom leg of the element (42) that connected to the element (54)) and the other one (the top leg of the element (42) that pivotally connected to the element (50) of the element (12)) provided for abutting a stop member (figs.1-4: (52)) (col.2 line 34-col.3 line 30).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kouichi (JPH06126358A attached NPL, English Machine translation).
Regarding claims 14 and 15, Kouichi disclose the activating unit (fig.3: (12)) and machining unit (fig.3 (16 and 18)).
Kouichi does not disclose the activating unit has a mass less than 50% of the mass of the machining unit; and 
the activating unit has a mass ranging from 5% to 40% of the mass of the machining unit.
Kouichi concerned about the processing condition
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Kouichi to have the activating unit has a mass less than 50% of . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sloat (US5947018A).
Regarding claim 20, Sloat disclose a machining device for an element to be machined (abstract), said device comprising: 
a moving unit configured (figs.1-3: (74)) to perform a movement (col.2 line 34-col.3 line 30), 
a machining unit (figs.1-3: (12)) wherein the machining unit which is configured to be moveable relative to the moving unit at least in a direction of movement of the moving unit inside the machining device and which is configured to machine the element to be machined with a relative speed, in the direction of movement, relative to the element to be machined, which is reduced in comparison with that of the moving unit (col.3 lines 30-63), 
and a control element (figs.1-3: (58)), 
wherein the moving unit (figs.1-3: (74)) is provided with an acceleration unit (figs.1-4: (18) and (42)), 
wherein the control element (figs.1-3: (58)) and the acceleration unit (figs.2-3: (18)) are configured so that a movement of at least one part of the acceleration unit with at least one component of movement transverse to the direction of movement of the 
wherein the acceleration unit (figs.1-4: (18) and (42)) is configured so that producing a relative acceleration of the machining unit (figs.1-3: (12)) in relation to the moving unit (figs.1-3: (74)) in the direction of movement of the moving unit is mechanically associated with the movement of at least said part of the acceleration unit, 
wherein the acceleration unit includes a substantially cylindrical section (figs.1-4: the top part of the lever arm (42)), within which a substantially cylindrical section (figs.1-4: (50)) of the machining unit is arranged in a matching manner, 
wherein the cylindrical section of the acceleration unit has a slanting shoulder section (figs.1-4: see the slanting shoulder of the lever arm (42)) contacting a roller (figs.1-4: the element (50)) provided on the cylindrical section of the machining unit figs.1-4: see the slanting shoulder of the lever arm (42) is pivotally connected to the ram (12) by the pin (50)), and 
wherein the acceleration unit further comprises a pick-off element (figs.1-4: (54)) guided by a cam (figs.1-4: (548)) for rotating the acceleration unit about its longitudinal axis, so to cause a relative rotational movement between the cylindrical section of the acceleration unit and the cylindrical section of the machining unit (col.2 line 34-col.3 line 30).
 Regarding the limitation of “a machining unit having a cylindrical section”, 
the prior art of Sloat can be used to perform various forming operation on a sheet metal (col.1: background of the invention), the platen (40) can be replaced by any 
Therefore, having the machining unit having a cylindrical section would have resulted from routine engineering practices and it therefore not patentable and would be obvious.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753